Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 2/10/2021 in which Claims 21-40 are pending.
Claim Objections
2.	Claims 21, 28, 29, 31 objected to because of the following informalities: 
Claim 21: Line 5: “alert management server” should be “alert management computing device”.  
Claim 21: Line 7 should read “information and the mapping information near the emergency vehicle; and”
Claim 28: Line 8 should read “information and the mapping information near the emergency vehicle; and”
Claim 29: Line 8 should read “the mapping information near the emergency vehicle; and”
Claim 31: Line 4 should read “define at least one path on the mapping information including a present location and a”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claims 21, 28, 29, 31, there is no antecedent basis for “alert management server” at Claim 21, Line 5 or “mapping information” at Claim 21, Line 7; Claim 28, Line 8; Claim 29, Line 8; Claim 31, Line 4.
Claim 34 recites “wherein the at least one path comprises a path zone and a path zone, and the path zone and the second path” but path zone is not clear. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 21-25, 27, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0246144 to Siegel et al (“Siegel”) in view of U.S. Patent Publication 2008/0186382 to Tauchi et al (“Tauchi”) in further view of U.S. Patent Publication 2014/0354449 to Alam et al (“Alam”).
As to Claim 21, Siegel teaches a system for providing an emergency vehicle (EV) alert, comprising:
 an emergency vehicle transmitter device associated with an emergency vehicle (emergency vehicle 102 and commuter vehicles 110 equipped with alert transceivers 202, which provide transmit and receive communication links to other alert transceivers 202. Commuter vehicles 110 in the line-of-site warning , 
the emergency vehicle transmitter device configured to transmit information including a current location of the emergency vehicle to an alert management computing device (emergency vehicle alert system...should also provide an indication of the relative position of the emergency vehicle(s) in relation to the commuter vehicle, see ¶ 0008; Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route for the emergency vehicle 10, see ¶ 0022, 0024; Alert transceiver 202 can receive destination information for emergency vehicle 102 from the user via UI and display panel 402, and determine an optimized route between the vehicle's current location and the destination, see ¶ 0054; UI and display panel 402 can be integrated in an existing system such as a vehicle navigation system capable of receiving and displaying input from alert transceiver 202 [emergency vehicle transmitter device transmitting information to an alert management computing device], see ¶ 0056; one or more alert transceivers 202 can be configured to communicate with an external information network 502, such as the Internet. Information can be transmitted to and received from network 502 via any suitable user processing devices 411 and/or UI and display panel 402 (FIG. 4), see ¶ 0064. Examiner construes the user processing devices 411 and/or UI and display panel 402 as ; and
 the alert management server configured to: receive the information from the emergency vehicle transmitter device (alert transceiver 202 can receive destination information for emergency vehicle 102 from the user via UI and display panel 402, and determine an optimized route between the vehicle's current location and the destination, see ¶ 0054; one or more alert transceivers 202 can be configured to communicate with an external information network 502, such as the Internet. Information can be transmitted to and received from network 502 via any suitable user processing devices 411 and/or UI and display panel 402 (FIG. 4), see ¶ 0064. Examiner construes the alert transceiver equipped within the emergency vehicle as the emergency vehicle transmitter device and that the user processing devices 411 and/or UI and display panel 402 receives information from said alert transceiver); 
determine an alert zone for the emergency vehicle based on the received information and mapping information near the emergency vehicle (commuter vehicle 110 applies to any vehicle that is receiving LOS alert signal 104 or relayed alert signals 118...Commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 from the emergency vehicle 102. Upon detecting LOS alert signal 104, commuter vehicles 110 can transmit relayed alert signals 118 to other commuter vehicles 110 within warning zone 116, see ¶  Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 [alert zone] can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity... local map information [mapping information] including environmental features such as buildings and one-way streets, and the planned route for emergency vehicles [received information] 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to neighboring vehicles 102, 110. The position, speed, and direction of travel of emergency vehicles 102 and commuter vehicles 110 can also be taken into account to determine the shape of warning zone 116, see ¶ 0029; Alert signals 104, 118 can include data that uniquely identifies emergency vehicles 102 and commuter vehicles 110 to other alert transceivers 202. When controller 206 receives data that identifies oncoming emergency vehicle(s) 102, controller 206 outputs information to UI and display panel 402 to notify the occupants in the corresponding vehicle 102, 110, see ¶ 0056; Controller 206 provides information to UI and display panel 402 [alert management computing device] to indicate the number of emergency vehicle 102 in the vicinity, based on identification information in alert signals 104, 118. Alert signals 104 can include any type of relevant information, such as speed, location, and direction of travel along with identification information, see ¶ 0058; The high-speed setting can cause alert  Examiner construes that the warning zone is determined at the UI and display panel 402 (external information network) based on the alert signals 104, 118 which includes time-stamped location, direction of travel and planned route and further, the warning zone is determined based on a local map); and 
transmit the determined alert zone to a passenger vehicle user computing device associated with a passenger vehicle (commuter vehicle 110 applies to any vehicle that is receiving LOS alert signal 104 or relayed alert signals 118... Commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 from the emergency vehicle 102. Upon detecting LOS alert signal 104, commuter vehicles 110 can transmit relayed alert signals 118 to other commuter vehicles 110 within warning zone 116 [transmitting determined alert zone], see ¶ 0020-0021; Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; one or more alert transceivers 202 can be configured to communicate with an external information network 502, such as the Internet. Information can be transmitted to and received from network 502 via any suitable user processing devices 411 and/or UI and display panel 402 (FIG. 4), see ¶ 0064. Examiner construes that the warning zone 116 is transmitted via alert signals 104, 118 from the UI and display panel 402 by way of controller 206 ; 
wherein the alert management computing device comprises a processor, to determine the alert zone (Controller 206 provides information to UI and display panel 402 [alert management computing device] to indicate the number of emergency vehicle 102 in the vicinity, based on identification information in alert signals 104, 118. Alert signals 104 can include any type of relevant information, such as speed, location, and direction of travel along with identification information, see ¶ 0058; The logic modules, processing systems, and circuitry described herein may be implemented using any suitable combination of hardware, software, and/or firmware, such as Field Programmable Gate Arrays (FPGAs), Application Specific Integrated Circuit (ASICs), or other suitable devices, see ¶ 0072), the processor is configured to: 
receive the mapping information from a database (UI and display panel 402 can include a display that shows the position of emergency vehicles 102 relative to commuter vehicle(s) 110, with or without a map. As the vehicle moves, the position of the vehicle is updated on the map, see ¶ 0052; Controller 206 can also access a map database (not shown) to estimate the time emergency vehicle 102 will arrive at various intersections along the route, and transmit the information to commuter vehicles 110 via alert signals 104, 118, see ¶ 0055; Examiner construes that the UI and display panel receives the mapping information from a database by way of the controller 206 equipped within the emergency vehicle); 
define at least one path based on mapping information including a present location and a projected location of the emergency vehicle in relation to roads and highways (alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location [present location], direction of travel, speed and planned route [projected location] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as buildings and one-way streets, and the planned route for emergency vehicles 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to neighboring vehicles 102, 110, see ¶ 0029); 
determine a zone, based on the at least one path, to which the present location of the emergency vehicle belongs (The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as buildings and one-way streets, and the planned route [path] for emergency vehicles 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to neighboring vehicles 102, 110, see ¶ 0029; UI and display panel 402 can include a display that shows the position of emergency vehicles 102 relative to commuter ; and 
determine the alert zone based on the determined zone on the mapping information in relation to the roads and highways (alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as buildings and one-way streets, and the planned route for emergency vehicles 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to neighboring vehicles 102, 110, see ¶ 0029; Alert transceiver 202 can receive destination information for emergency vehicle 102 from the user via UI and display panel 402, and determine an optimized route between the vehicle's current location and the destination. Alert transceiver 202 can also receive Controller 206 can access a map database and extrapolate the time emergency vehicle 102 will arrive in a vicinity. In some embodiments, UI and display panel 402 includes a monitor screen capable of presenting a visually display of emergency vehicle 102 and, in some embodiments, other commuter vehicles 110...UI and display panel 402 can be integrated in an existing system such as a vehicle navigation system capable of receiving and displaying input from alert transceiver 202, and transmitting user input to alert transceiver 202, see ¶ 0056; Examiner construes that the warning zone is determined at the UI and display panel 402 and displayed at the UI and display panel 402 (external information network) via a vehicle navigation system which populates the program based on the alert signals 104, 118 that convey time-stamped location, direction of travel and planned route).33823-8
Siegel does not expressly disclose wherein the at least one path comprises a first path and a second path separated along with a forward direction of the emergency vehicle.
Tauchi teaches wherein the at least one path comprises a first path and a second path separated along with a forward direction of the emergency vehicle (road 20 in Fig. 4 has plural lanes 20a, 20b in one traffic direction and lanes 20c, 20d in the other traffic direction, see ¶ 0034), and 

Siegel and Tauchi do not expressly disclose the first path and the second path are separately defined based on whether a road on which the emergency vehicle travels has a physical divider.  
Alam teaches the first path and the second path are separately defined based on whether a road on which the emergency vehicle travels has a physical divider (an emergency vehicle is approaching vehicles on a divided highway, see ¶ 0072; in a divided highway scenario, the mobile communication devices within the surrounding vehicles may be sent an alert to move to the right by a coordinated message which would allow the left lane to free up and be accessed by the emergency vehicle, see ¶ 0074; Fig. 4B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel and Tauchi with Alam to teach the first path and the second path are separately defined based on whether a road on which the emergency vehicle travels has a physical divider. The suggestion/motivation would have been in order to cause mobile communication devices to be alerted within surrounding vehicles as to the proper course of 
As to Claim 22, Siegel, Tauchi and Alam depending on Claim 21, Siegel teaches wherein the passenger vehicle user computing device configured to: receive the alert zone (commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 from the emergency vehicle 102. Upon detecting LOS alert signal 104, commuter vehicles 110 can transmit relayed alert signals 118 to other commuter vehicles 110 within warning zone 116, see ¶ 0020-0021); determine a location of the passenger vehicle with respect to the alert zone (the shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity, see ¶ 0029); and perform one or more user alerts based on the determined location of the passenger vehicle with respect to the received alert zone (UI and display panel 402 can also include a visual indicator 622, such as a light, to indicate the presence of emergency vehicle 102 in the vicinity of commuter vehicle 110. Visual indicator 622 [user alert] can utilize different colors, such a red to indicate an alert situation, or green to indicate an all-clear condition. Audible warnings [user alert] can be issued through speaker 624, while a series of readout displays 626 to 632 can provide more specific textual information regarding the position and direction of approaching emergency vehicle 102, see ¶ 0066).  
As to Claim 23, Siegel, Tauchi and Alam depending on Claim 21, Siegel teaches wherein the database is included or locally connected to the alert management computing device or is installed at a remote location in communication with the alert management computing device (Controller 206 can also access a map database (not shown) to estimate the time emergency vehicle 102 will arrive at various intersections along the route, and transmit the information to commuter vehicles 110 via alert signals 104, 118, see ¶ 0055. Examiner construes that the database is locally connected to the controller 206 within the alert transceiver 202 equipped within emergency vehicle 102).  
As to Claim 24, Siegel, Tauchi and Alam depending on Claim 21, Alam teaches wherein when the road has the physical divider, in the first path with the physical divider, the determined alert zone is defined to exclude one or more oncoming traffic lanes over the physical divider, and in the second path without the physical divider, the determined alert zone is defined to include the oncoming traffic lanes (an emergency vehicle is approaching vehicles on a divided highway, see ¶ 0072; vehicle 445 is in the path of the emergency vehicle 405 and within the alert zone 410B. Thus, the mobile communication device in the vehicle 445 [oncoming traffic lane] would be alerted. Vehicles 455 and 460 located are not within the alert zone 410B and would not be alerted [excluded from alert zone since over the physical divider], see ¶ 0073).  
As to Claim 25, Siegel, Tauchi and Alam depending on Claim 21, Siegel teaches wherein the alert management computing device is configured to determine the alert zone further based on a trajectory of a vehicle (Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel [trajectory], speed and  Examiner construes that the warning zone is determined at the UI and display panel 402 (external information network) based on the alert signals 104, 118 which includes time-stamped location, direction of travel and planned route and further, the warning zone is determined based on a local map).  
As to Claim 27, Siegel, Tauchi and Alam depending on Claim 21, Siegel teaches wherein when the determined zone includes a parallel lane isolated from a lane over which the emergency vehicle travels, the determined alert zone is defined to exclude the isolated parallel lane (an emergency vehicle is approaching vehicles on a divided highway, see ¶ 0072; vehicle 445 is in the path of the emergency vehicle 405 and within the alert zone 410B. Thus, the mobile communication device in the vehicle 445 would be alerted; Vehicles 455 .  
 As to Claim 33, Siegel depending on Claim 31, Siegel does not expressly disclose wherein the at least one path comprises a first path and a second path separated along with a forward direction of the emergency vehicle.
Tauchi teaches wherein the at least one path comprises a first path and a second path separated along with a forward direction of the emergency vehicle (road 20 in Fig. 4 has plural lanes 20a, 20b in one traffic direction and lanes 20c, 20d in the other traffic direction, see ¶ 0034), and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel with Tauchi to teach wherein the at least one path comprises a first path and a second path separated along with a forward direction of the emergency vehicle. The suggestion/motivation would have been in order to compose plural road images captured in different perspectives (see ¶ 0006).
Siegel and Tauchi do not expressly disclose the first path and the second path are separately defined based on whether a road on which the emergency vehicle travels has a physical divider.  
Alam teaches the first path and the second path are separately defined based on whether a road on which the emergency vehicle travels has a physical divider (an emergency vehicle is approaching vehicles on a divided highway, see ¶ 0072; in a divided highway scenario, the mobile communication devices within the surrounding vehicles may be sent an alert to move to the right by a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel and Tauchi with Alam to teach the first path and the second path are separately defined based on whether a road on which the emergency vehicle travels has a physical divider. The suggestion/motivation would have been in order to cause mobile communication devices to be alerted within surrounding vehicles as to the proper course of action to take to allow the emergency vehicle the most expeditious path (see ¶ 0074).
As to Claim 35, Siegel, Tauchi and Alam depending on Claim 33, Alam teaches wherein when the road has the physical divider, in the first path with the physical divider, the determined alert zone is defined to exclude one or more oncoming traffic lanes over the physical divider, and in the second path without the physical divider, the determined alert zone is defined to include the oncoming traffic lanes (an emergency vehicle is approaching vehicles on a divided highway, see ¶ 0072; vehicle 445 is in the path of the emergency vehicle 405 and within the alert zone 410B. Thus, the mobile communication device in the vehicle 445 [oncoming traffic lane] would be alerted. Vehicles 455 and 460 located are not within the alert zone 410B and would not be alerted [excluded from alert zone since over the physical divider], see ¶ 0073).  
10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0246144 to Siegel et al (“Siegel”) in view of U.S. Patent Publication .
As to Claim 26, Siegel, Tauchi and Alam depending on Claim 21, Siegel, Tauchi and Alam do not expressly disclose wherein when the determined zone includes a vertically overlapping road over or under the road which the emergency vehicle travels, the determined alert zone is defined to exclude the vertically overlapping road.  Lewis teaches wherein when the determined zone includes a vertically overlapping road over or under the road which the emergency vehicle travels, the determined alert zone is defined to exclude the vertically overlapping road (The collision avoidance system may use the V2V communications in conjunction with map data to determine roadway paths of travel of the local and remote vehicle. If the roadway paths of travel intersect, the collision avoidance system may take collision avoidance measures, such as providing an alert. Notably, the collision avoidance system may suppress alerts when non-intersecting roadway features are detected between the vehicles. For example, the system may suppress alerts when the vehicles otherwise appear to be headed for a collision but will not actually meet due to a roadway condition (e.g., one of the vehicles is headed along an overpass, etc.) [alert zone excludes the vertically overlapping road], see ¶ 0032).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel, Tauchi and Alam with Lewis to teach wherein when the determined zone includes a vertically .
11.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0246144 to Siegel et al (“Siegel”) in view of U.S. Patent Publication 2008/0186382 to Tauchi et al (“Tauchi”) in further view of U.S. Patent Publication 2007/0159354 to Rosenberg.
As to Claim 28, Siegel teaches a system for providing an emergency vehicle (EV) alert, comprising: an emergency vehicle transmitter device associated with an emergency vehicle (emergency vehicle 102 and commuter vehicles 110 equipped with alert transceivers 202, which provide transmit and receive communication links to other alert transceivers 202. Commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 [EV alert] from the emergency vehicle 102, see ¶ 0021, Fig. 2; Examiner construes the alert transceiver as the emergency vehicle transmitter device which is equipped in the emergency vehicle), 
the emergency vehicle transmitter device configured to transmit information including a current location of the emergency vehicle to an alert management computing device (emergency vehicle alert system...should also provide an indication of the relative position of the emergency vehicle(s) in relation to the commuter vehicle, see ¶ 0008; Alert signals 104 can include any  one or more alert transceivers 202 can be configured to communicate with an external information network 502, such as the Internet. Information can be transmitted to and received from network 502 via any suitable user processing devices 411 and/or UI and display panel 402 (FIG. 4), see ¶ 0064. Examiner construes the user processing devices 411 and/or UI and display panel 402 as the alert management computing device that receives information from the alert transceiver 202 within the emergency vehicle via the external information network 502 (see Figs. 4 & 5) by way of the alert signals 104, 118 passed between the commuter vehicles 110 and emergency vehicle 102); and
 the alert management server configured to: receive the information from the emergency vehicle transmitter device (alert transceiver 202 can receive destination information for emergency vehicle 102 from the user via UI and display panel 402, and determine an optimized route between the vehicle's current location and the destination, see ¶ 0054; one or more alert transceivers ; 
determine an alert zone for the emergency vehicle based on the received information and mapping information near the emergency vehicle (commuter vehicle 110 applies to any vehicle that is receiving LOS alert signal 104 or relayed alert signals 118...Commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 from the emergency vehicle 102. Upon detecting LOS alert signal 104, commuter vehicles 110 can transmit relayed alert signals 118 to other commuter vehicles 110 within warning zone 116, see ¶ 0020-0021; Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 [alert zone] can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity... local map information [mapping information] including environmental features such as buildings and one-way streets, and the planned route for emergency vehicles [received information] 102, can be considered in determining whether a particular  Examiner construes that the warning zone is determined at the UI and display panel 402 (external information network) based on the alert signals 104, 118 which includes time-stamped location, direction of travel and planned route and further, the warning zone is determined based on a local map); and 
transmit the determined alert zone to a passenger vehicle user computing device associated with a passenger vehicle (commuter vehicle 110 applies to  Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; one or more alert transceivers 202 can be configured to communicate with an external information network 502, such as the Internet. Information can be transmitted to and received from network 502 via any suitable user processing devices 411 and/or UI and display panel 402 (FIG. 4), see ¶ 0064. Examiner construes that the warning zone 116 is transmitted via alert signals 104, 118 from the UI and display panel 402 by way of controller 206 of the alert transceivers 202 equipped within the emergency vehicle to the alert transceiver equipped within the commuter vehicles 110); 
wherein the alert management computing device comprises a processor, to determine the alert zone (Controller 206 provides information to UI and display panel 402 [alert management computing device] to indicate the number of emergency vehicle 102 in the vicinity, based on identification information in alert signals 104, 118. Alert signals 104 can include any type of relevant information, such as speed, location, and direction of travel along with identification information, see ¶ 0058; The logic modules, processing systems, and circuitry , the processor is configured to: 
receive the mapping information from a database (UI and display panel 402 can include a display that shows the position of emergency vehicles 102 relative to commuter vehicle(s) 110, with or without a map. As the vehicle moves, the position of the vehicle is updated on the map, see ¶ 0052; Controller 206 can also access a map database (not shown) to estimate the time emergency vehicle 102 will arrive at various intersections along the route, and transmit the information to commuter vehicles 110 via alert signals 104, 118, see ¶ 0055; Examiner construes that the UI and display panel receives the mapping information from a database by way of the controller 206 equipped within the emergency vehicle); 
define at least one path based on mapping information including a present location and a projected location of the emergency vehicle in relation to roads and highways (alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location [present location], direction of travel, speed and planned route [projected location] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as ; 
determine a zone, based on the at least one path, to which the present location of the emergency vehicle belongs (The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as buildings and one-way streets, and the planned route [path] for emergency vehicles 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to neighboring vehicles 102, 110, see ¶ 0029; UI and display panel 402 can include a display that shows the position of emergency vehicles 102 relative to commuter vehicle(s) 110, with or without a map. As the vehicle moves, the position of the vehicle is updated on the map, see ¶ 0052; Alert transceiver 202 can receive destination information for emergency vehicle 102 from the user via UI and display panel 402, and determine an optimized route between the vehicle's current location and the destination, see ¶ 0054. Examiner construes that the warning zone 116 is determined via alert signals 104, 118 from the UI and display panel 402 by way of controller 206 of the alert transceivers 202 equipped within the emergency vehicle to the commuter vehicles 110); and 
determine the alert zone based on the determined zone on the mapping information in relation to the roads and highways (alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as buildings and one-way streets, and the planned route for emergency vehicles 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to neighboring vehicles 102, 110, see ¶ 0029; Alert transceiver 202 can receive destination information for emergency vehicle 102 from the user via UI and display panel 402, and determine an optimized route between the vehicle's current location and the destination. Alert transceiver 202 can also receive identity, position, speed, and route information from relayed alert signals 118 received from another commuter vehicle 110, and present it to occupants in the receiving vehicle via UI and display panel 402, see ¶ 0054; Controller 206 can access a map database and extrapolate the time emergency vehicle 102 will arrive in a vicinity. In some embodiments, UI and display panel 402 includes a monitor screen capable of presenting a visually display of emergency vehicle 102 and, in some embodiments, other commuter vehicles 110...UI and display panel 402 can be integrated in an existing system such as a vehicle navigation system  Examiner construes that the warning zone is determined at the UI and display panel 402 and displayed at the UI and display panel 402 (external information network) via a vehicle navigation system which populates the program based on the alert signals 104, 118 that convey time-stamped location, direction of travel and planned route).33823-8
Tauchi teaches wherein the at least one path comprises a first path and a second path (road 20 in Fig. 4 has plural lanes 20a, 20b in one traffic direction and lanes 20c, 20d in the other traffic direction, see ¶ 0034), and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel with Tauchi to teach wherein the at least one path comprises a first path and a second path separated along with a forward direction of the emergency vehicle. The suggestion/motivation would have been in order to compose plural road images captured in different perspectives (see ¶ 0006).
Siegel and Tauchi do not expressly disclose the first path and the second path are separately defined based on whether there is at least one potential road that could be entered on which the emergency vehicle travels.
Rosenberg teaches the first path and the second path are separately defined based on whether there is at least one potential road that could be entered on which the emergency vehicle travels (the road is R2 and so by accessing road data from the road information database, it is determined based 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel and Tauchi with Rosenberg to teach the first path and the second path are separately defined based on whether there is at least one potential road that could be entered on which the emergency vehicle travels. The suggestion/motivation would have been in order for the local computing devices of vehicles to determine that their drivers may need to be alerted and/or may need to be instructed to take evasive action (see ¶ 0073).
12.	Claims 34, 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0246144 to Siegel et al (“Siegel”) in view of U.S. Patent Publication 2008/0186382 to Tauchi et al (“Tauchi”) in further view of U.S. Patent Publication 2007/0159354 to Rosenberg.
As to Claim 34, depending on Claim 31, Siegel does not expressly disclose wherein the at least one path comprises a first path and a second path.
wherein the at least one path comprises a first path and a second path (road 20 in Fig. 4 has plural lanes 20a, 20b in one traffic direction and lanes 20c, 20d in the other traffic direction, see ¶ 0034), and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel with Tauchi to teach wherein the at least one path comprises a first path and a second path. The suggestion/motivation would have been in order to compose plural road images captured in different perspectives (see ¶ 0006).
Siegel and Tauchi do not expressly disclose the first path and the second path are separately defined based on whether there is at least one potential road that could be entered on which the emergency vehicle travels.
Rosenberg teaches the path zone and the second path are separately defined based on whether there is at least one potential road that could be entered on which the emergency vehicle travels (the road is R2 and so by accessing road data from the road information database, it is determined based upon the current location of the ground vehicle that road R2 at that location is a wide road with a median that separates opposing traffic. For such a road it is determined that evasive action is only required for vehicles on the same side of the road as the REV to allow the REV to pass. In other words, it is determined that evasive action is only required for vehicles that are traveling in the same direction as the REV on road R2 [first path] and not for vehicles traveling in the opposite direction of the REV on road R2 [second path], see ¶ 0073).

As to Claim 37, Siegel, Tauchi and Rosenberg depending on Claim 34, Rosenberg teaches wherein the at least one potential road comprises at least one of an interchange, a ramp, and an intersection ahead of the emergency vehicle (when an REV and a ground vehicle are approaching an intersection where they could possibly collide based upon their directions of travel, the driver of the ground vehicle is alerted to the possibility of the collision when he comes within a first threshold distance of the REV (for example, 200 yards) and is instructed to take evasive action when he comes within the second threshold distance of the REV (for example, 100 yards), see ¶ 0080).  
13.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0246144 to Siegel et al (“Siegel”) in view of U.S. Patent Publication 2007/0159354 to Rosenberg.
As to Claim 36, Siegel depending on Claim 29, Siegel does not expressly disclose wherein in the first path where there are no potential roads that could be entered on which the emergency vehicle travels, the determined alert zone is wherein in the first path where there are no potential roads that could be entered on which the emergency vehicle travels, the determined alert zone is defined to have a first size (a first collision danger proximity threshold and a second collision danger proximity threshold are defined and used such that the driver of the ground vehicle is alerted to the presence of the REV when the two vehicles come within the first collision danger proximity threshold of each other and the driver of the ground vehicle is instructed to take evasive action when the two vehicles come within the second collision danger proximity of each other...the first threshold distance is larger than the second threshold distance [first size], see ¶ 0080; a driver may be alerted to the presence of an REV when it comes within a first proximity of his or her vehicle and may be instructed to move to the right when it comes within a second proximity of his or her vehicle, the second proximity being neared to the vehicle than the first proximity, see ¶ 0090), 
wherein in the second path, there is at least one potential road that could be entered by the emergency vehicle, the determined alert zone is defined to have a second size greater than the first size in a forward direction of the emergency vehicle (a first collision danger proximity threshold and a second collision danger proximity threshold are defined and used such that the driver of , and 
wherein the second size is such that the alert zone covers at least a portion of the at least one potential road (a first collision danger proximity threshold and a second collision danger proximity threshold are defined and used such that the driver of the ground vehicle is alerted to the presence of the REV when the two vehicles come within the first collision danger proximity threshold of each other and the driver of the ground vehicle is instructed to take evasive action when the two vehicles come within the second collision danger proximity of each other...the first threshold distance [second size] is larger than the second threshold distance [first size], see ¶ 0080). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel with Rosenberg to teach wherein in the first path where there are no potential roads that could be entered on which the emergency vehicle travels, the determined alert zone is . 
14.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0246144 to Siegel et al (“Siegel”) in view of U.S. Patent Publication 2016/0071417 to Lewis et al (“Lewis”).
As to Claim 39, Siegel depending on Claim 31, Siegel does not expressly disclose wherein when the determined zone includes a vertically overlapping road over or under the road which the emergency vehicle travels, the determined alert zone is defined to exclude the vertically overlapping road.  Lewis teaches wherein when the determined zone includes a vertically overlapping road over or under the road which the emergency vehicle travels, the determined alert zone is defined to exclude the vertically overlapping road (The collision avoidance system may use the V2V communications in conjunction with map data to determine roadway paths of travel of the local and remote vehicle. If the roadway paths of travel intersect, the collision avoidance system may take collision avoidance measures, such as providing an alert. Notably, the collision avoidance system may suppress alerts when non-intersecting roadway features are .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Siegel with Lewis to teach wherein when the determined zone includes a vertically overlapping road over or under the road which the emergency vehicle travels, the determined alert zone is defined to exclude the vertically overlapping road. The suggestion/motivation would have been in order to suppress alerts when the vehicles otherwise appear to be headed for a collision but will not actually meet due to a roadway condition (see ¶ 0032).
Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

17.	Claims 29-32, 38, 40 are rejected under 35 U.S.C. 102 as being anticipated by U.S. Patent Publication 2004/0246144 to Siegel et al (“Siegel”).
As to Claim 29, Siegel teaches a system for providing an emergency vehicle (EV) alert, comprising: 33823-8an emergency vehicle transmitter device associated with an emergency vehicle (emergency vehicle 102 and commuter vehicles 110 equipped with alert transceivers 202, which provide transmit and receive communication links to other alert transceivers 202. Commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 [EV alert] from the emergency vehicle 102, see ¶ 0021, Fig. 2; Examiner construes the alert transceiver as the emergency vehicle transmitter device which is equipped in the emergency vehicle), 
the emergency vehicle transmitter device configured to transmit information including a current location of the emergency vehicle to an alert management computing device (emergency vehicle alert system...should also provide an indication of the relative position of the emergency vehicle(s) in relation to the commuter vehicle, see ¶ 0008; Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route for the emergency vehicle 10, see ¶ 0022, 0024; Alert transceiver 202 can receive destination information for emergency vehicle 102 from the user via UI and display panel 402, and determine an optimized route between the vehicle's current location and the destination, see ¶ 0054; UI and display panel 402 can be integrated in an existing system such as a vehicle navigation system capable of receiving and  one or more alert transceivers 202 can be configured to communicate with an external information network 502, such as the Internet. Information can be transmitted to and received from network 502 via any suitable user processing devices 411 and/or UI and display panel 402 (FIG. 4), see ¶ 0064. Examiner construes the user processing devices 411 and/or UI and display panel 402 as the alert management computing device that receives information from the alert transceiver 202 within the emergency vehicle via the external information network 502 (see Figs. 4 & 5) by way of the alert signals 104, 118 passed between the commuter vehicles 110 and emergency vehicle 102); and 
the alert management computing device configured to: receive the information from the emergency vehicle transmitter device  (alert transceiver 202 can receive destination information for emergency vehicle 102 from the user via UI and display panel 402, and determine an optimized route between the vehicle's current location and the destination, see ¶ 0054; one or more alert transceivers 202 can be configured to communicate with an external information network 502, such as the Internet. Information can be transmitted to and received from network 502 via any suitable user processing devices 411 and/or UI and display panel 402 (FIG. 4), see ¶ 0064. Examiner construes the alert transceiver equipped within the emergency vehicle as the emergency vehicle transmitter device and that the user processing devices 411 and/or UI and display panel 402 receives information from said alert transceiver); 
determine an alert zone for the emergency vehicle based on the received information and mapping information near the emergency vehicle (commuter vehicle 110 applies to any vehicle that is receiving LOS alert signal 104 or relayed alert signals 118...Commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 from the emergency vehicle 102. Upon detecting LOS alert signal 104, commuter vehicles 110 can transmit relayed alert signals 118 to other commuter vehicles 110 within warning zone 116, see ¶ 0020-0021; Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 [alert zone] can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity... local map information [mapping information] including environmental features such as buildings and one-way streets, and the planned route for emergency vehicles [received information] 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to neighboring vehicles 102, 110. The position, speed, and direction of travel of emergency vehicles 102 and commuter vehicles 110 can also be taken into account to determine the shape of warning zone 116, see ¶ 0029; Alert signals 104, 118 can include data that uniquely identifies emergency vehicles 102 and commuter vehicles 110 to other alert transceivers 202. When controller 206 receives data that identifies oncoming emergency vehicle(s) 102, controller 206 outputs  Examiner construes that the warning zone is determined at the UI and display panel 402 (external information network) based on the alert signals 104, 118 which includes time-stamped location, direction of travel and planned route and further, the warning zone is determined based on a local map); and
transmit the determined alert zone to a passenger vehicle user computing device associated with a passenger vehicle (commuter vehicle 110 applies to any vehicle that is receiving LOS alert signal 104 or relayed alert signals 118... Commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 from the emergency vehicle 102. Upon detecting LOS alert signal 104, commuter vehicles 110 can transmit relayed alert signals 118 to other commuter vehicles 110 within warning zone 116 [transmitting determined alert zone], see ¶ 0020-0021; Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, .  
As to Claim 30, depending on Claim 29, Siegel teaches wherein the passenger vehicle user computing device configured to: receive the alert zone (commuter vehicles 110 in the line-of-site warning area 106 receive LOS alert signals 104 from the emergency vehicle 102. Upon detecting LOS alert signal 104, commuter vehicles 110 can transmit relayed alert signals 118 to other commuter vehicles 110 within warning zone 116, see ¶ 0020-0021); determine a location of the passenger vehicle with respect to the alert zone (the shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity, see ¶ 0029); and perform one or more user alerts based on the determined location of the passenger vehicle with respect to the received alert zone (UI and display panel 402 can also include a visual indicator 622, such as a light, to indicate the presence of emergency vehicle 102 in the vicinity of commuter vehicle 110. Visual indicator 622 [user alert] can utilize different colors, .  
As to Claim 31, depending on Claim 29, Siegel teaches wherein the alert management computing device comprises a processor, to determine the alert zone (Controller 206 provides information to UI and display panel 402 [alert management computing device] to indicate the number of emergency vehicle 102 in the vicinity, based on identification information in alert signals 104, 118. Alert signals 104 can include any type of relevant information, such as speed, location, and direction of travel along with identification information, see ¶ 0058; The logic modules, processing systems, and circuitry described herein may be implemented using any suitable combination of hardware, software, and/or firmware, such as Field Programmable Gate Arrays (FPGAs), Application Specific Integrated Circuit (ASICs), or other suitable devices, see ¶ 0072), the processor is configured to: 
receive the mapping information from a database (UI and display panel 402 can include a display that shows the position of emergency vehicles 102 relative to commuter vehicle(s) 110, with or without a map. As the vehicle moves, the position of the vehicle is updated on the map, see ¶ 0052; Controller 206 can also access a map database (not shown) to estimate the time emergency vehicle 102 will arrive at various intersections along the route, and transmit the ; 
define at least one path based on mapping information including a present location and a projected location of the emergency vehicle in relation to roads and highways (alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location [present location], direction of travel, speed and planned route [projected location] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as buildings and one-way streets, and the planned route for emergency vehicles 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to neighboring vehicles 102, 110, see ¶ 0029); 
determine a zone, based on the at least one path, to which the present location of the emergency vehicle belongs (The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as buildings and one-way streets, and the planned route [path] for ; and 
determine the alert zone based on the determined zone on the mapping information in relation to the roads and highways (alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel, speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; The shape of warning zone 116 can be determined by the relative positions, speed, and direction of travel for commuter vehicles 110 and emergency vehicles 102 within a particular vicinity. In some implementations, local map information including environmental features such as buildings and one-way streets, and the planned route for emergency vehicles 102, can be considered in determining whether a particular alert transceiver 202 should transmit relayed alert signals 118 to  Alert transceiver 202 can also receive identity, position, speed, and route information from relayed alert signals 118 received from another commuter vehicle 110, and present it to occupants in the receiving vehicle via UI and display panel 402, see ¶ 0054; Controller 206 can access a map database and extrapolate the time emergency vehicle 102 will arrive in a vicinity. In some embodiments, UI and display panel 402 includes a monitor screen capable of presenting a visually display of emergency vehicle 102 and, in some embodiments, other commuter vehicles 110...UI and display panel 402 can be integrated in an existing system such as a vehicle navigation system capable of receiving and displaying input from alert transceiver 202, and transmitting user input to alert transceiver 202, see ¶ 0056; Examiner construes that the warning zone is determined at the UI and display panel 402 and displayed at the UI and display panel 402 (external information network) via a vehicle navigation system which populates the program based on the alert signals 104, 118 that convey time-stamped location, direction of travel and planned route).33823-8
As to Claim 32, depending on Claim 31, Siegel teaches wherein the database is included or locally connected to the alert management computing device or is installed at a remote location in communication with the alert management computing device (Controller 206 can also access a map database . 
As to Claim 38, Siegel depending on Claim 29, Siegel teaches wherein the alert management computing device is configured to determine the alert zone further based on a trajectory of a vehicle (Alert signals 104 can include any relevant information, such as information regarding a hazard that include: Time stamped location, direction of travel [trajectory], speed and planned route [received information] for the emergency vehicle 10, see ¶ 0022, 0024; Alert signals 104, 118 can include data that uniquely identifies emergency vehicles 102 and commuter vehicles 110 to other alert transceivers 202. When controller 206 receives data that identifies oncoming emergency vehicle(s) 102, controller 206 outputs information to UI and display panel 402 to notify the occupants in the corresponding vehicle 102, 110, see ¶ 0056; Controller 206 provides information to UI and display panel 402 [alert management computing device] to indicate the number of emergency vehicle 102 in the vicinity, based on identification information in alert signals 104, 118. Alert signals 104 can include any type of relevant information, such as speed, location, and direction of travel [trajectory] along with identification information, see ¶ 0058. Examiner construes that the warning zone is determined at the UI and display panel 402 (external information network) based on the alert signals 104, 118 which includes time-stamped .  
As to Claim 40, Siegel depending on Claim 31, Siegel teaches wherein when the determined zone includes a parallel lane isolated from a lane over which the emergency vehicle travels, the determined alert zone is defined to exclude the isolated parallel lane (an emergency vehicle is approaching vehicles on a divided highway, see ¶ 0072; vehicle 445 is in the path of the emergency vehicle 405 and within the alert zone 410B. Thus, the mobile communication device in the vehicle 445 would be alerted; Vehicles 455 and 460 located are not within the alert zone 410B and would not be alerted [excluded isolated parallel lane], see ¶ 0073).  
Conclusion               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EBONI N GILES/Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694